OFFICE   OF   THE   ATTORNEY     GENERAL     OF   TEXAS
                               AUSTIN




Honorable Ch8s. A. Touch
Reoords Bulldiag
Dallas, 2, Teua
Dear Sir:




                                                  tiona whlc@,lrnture
                                                   the cuqrent year?




                    rqad district highway ftinduntl.1
     the requiremeatsof the Sate Board with respect
     to refunding absll be oomplled with.
          “But it ia aleo provided by Subsection (g) of
     srid Article:
          “‘In this ooanection it ia declrred to be the
     intent of the Leglsleture~thatall contractual
Honorable Chfbs.A. Tosch, psge 2


    duties aridobll tloas which lpsyexlst between
  _ Any county aad7or defined road dlstriat and the
    owner or holder of the prese t outstanding in-
    debtedness of any county aml7or deiln ed road
    district, shsll not be in any smsner disturbed
    or impsiredand &ill remsin lnvlolate.~
           "ti!do not question,the    powerand ruthorltp
     of thi State Bomd to require ths refund
     eligible 'obli#tiousrturlng,
     we do,qqeatioro  the authority of the Btite Board
     to de-      tbit the county attempt to redeem by
     refuadlgg bonds PIILturing   In future. years.
          "As you know, the redemption statute (Arti-
     cle 720) provides thSt such bonds,msy bs redeqst-
     &ble )rt the pleasure of the county' 8nd that
     such r,edemjMon %sy be fixed by the Cosm~W~ion-
     ersl Coq+.t*
          Ye thl& it is o,&& d8t the Beard OS 6ouMy and
plstriat Rord,Indebtedness&s the ruthotiitip
                                          to require coun-




complied tiith.
           $h     lgwth   Court   ia ‘both the Goabrra.   Co&y   case
and the B&r   COpaty *se labaeorstru~d &tia3n 7?9in such
a msnaer &a to &b   cl&r th*t beads Wy be op!lorUl under
the &s regkrdlesk of the iact that the CWUUi.SSi~ik~l’S’ COUrt
IgaoFed the slbtute iud attempted to i88uO then to *ture
seri*lly lradwithout optioq of prier redemption. Zhe Attor-
ney &ge&l's D@srtmtmt    has held otherwise for the last
Honorable Oh%. A. Bosch, page 3


taenty-fiveyetbra,but alme the 8. epleCourt has spoken in
                                'Y *ccept its Opinion and
such-usmlstakrbleUngrBrge,we ah&L
follow it.
          Pou are thereforeadvised that in our opinion the
State Bdrd of Oounty and ~lst+iat aoad I&debtedsess0m3 the
authority to requlTe,+oo~t~es~to re?m$ Uy bondswhlchrre
optionU either ay re%gon of.,h0+?greserved suoh .optionIn
thtrprOceeding8rutboriciag t,hqlriss1P~ce, or by reMion of the
pr0~i81~8  of Article 720, &a sonh Article has been coimtrued
by the Supreme Cotirt.
                                       Yours very truly
                                  ATTORXtY(kRRRjUOF TEXAS